Citation Nr: 1456350	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  07-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the right knuckle as a result of an in-service shrapnel wound.

2.  Entitlement to service connection for headaches, to include as due to a head injury (claimed as residuals of a head injury).

3.  Entitlement to service connection for a degenerative joint disease of the lumbar spine.

4.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.

This matter comes. to the Board of Veterans' Appeals (Board) on appeal from
February 1997 and April 2009 rating decisions of the Regional Office (RO).  The February 1997 rating decision denied service connection for residuals of a head injury, and low back and right shoulder disabilities, while the April 2009 rating decision denied service connection for residuals of an injury to the right knuckle as a result of an in-service shrapnel wound.

Regarding the claims for service connection for residuals of a head injury, and low back and right shoulder disabilities, an October 2003 Board decision noted that the appeals stemmed from a July1999 rating decision, and adjudicated the Veteran's claims on the basis of whether new and material evidence had been received to reopen claims of entitlement to service connection for residuals of a head injury, a low back disability and a right shoulder disability.  The Board concluded that new and material evidence had not been submitted, and denied each claim.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated June 29, 2006, vacated the Board's decision.  The Court concluded that statements submitted by the Veteran in April and May 1997 should have been considered a notice of disagreement with the RO's February 1997 rating action.  Accordingly, the Board should have addressed the claims on a de novo basis.  Thus, in January 2007, the Board remanded the claim to the RO so that a statement of the case could be issued.  The requested action was accomplished, and the Veteran perfected his appeal in May 2007.

By decision dated July 2008, the Board again denied the Veteran's claims for
service connection for residuals of a head injury, a low back disability and for a
right shoulder disability.  He appealed this determination to the Court which, by
Order dated April 2009, granted a Joint Motion for Remand (Joint Motion).  Again in November 2009, the Board remanded the claims to obtain outstanding medical treatment records and to afford the Veteran a new VA examination.  Those claims are again before the Board for appellate consideration.

In a separate November 2007 claim, the Veteran asserted entitlement to service connection for residuals of an injury to the right knuckle as a result of an in-service shrapnel wound.  Following the April 2009 rating decision denying that claim, the Veteran perfected a timely appeal, and that issue is presently before the Board for consideration.

The issues of entitlement to service connection for headaches, to include as due to a head injury, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a current disability of residuals of an injury to the right knuckle resulting from an in-service shrapnel wound.

2.  The preponderance of the evidence is against a finding that the Veteran has a right shoulder disability that had its onset in service or that it is otherwise associated with service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an injury to the right knuckle have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655(b) (2014).

2.  The criteria for service connection for right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for residuals of an in-service shrapnel wound to the right knuckles and a right shoulder disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A November 1996 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim for service connection for a right shoulder disability in February 1997.  A January 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim for service connection for residuals of an injury to the right knuckle as a result of an in-service shrapnel wound in April 2009.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran was afforded March 2007 and October 2010 medical examinations to obtain an opinion as to whether his claimed right shoulder disability was the result of military service.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

The Veteran's VA treatment records and private medical records reflect treatment of coronary artery disease, thyroid carcinoma, scrotal pain, diabetes, headaches, stroke, hypertension, gastroesophageal reflux disease, hyperlipidemia, chronic obstructive pulmonary disease, allergic rhinitis and degenerative joint disease.  There is no indication that the Veteran has a disability of the right knuckles.  As there is no indication in any of the Veteran's available and extensive medical records of any complaint related to the knuckles or a shrapnel wound to the right hand, an examination is not required.  See McLendon, 20 Vet. App. at 81-82.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Service Connection 

The Veteran seeks service connection for residuals of an injury to the right knuckle, which he contends was the result a shrapnel wound sustained military service, and service connection for a right shoulder disability.  For the reasons that follow, the Board finds service connection is not warranted.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regardless of the theory of entitlement, service connection requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).
In a statement dated in February 1964, a private physician noted that the Veteran had been injured in an motor vehicle accident (MVA) in January 1962, adding that he continued to have complaints including that when his head was fully rotated to the right, there was a 'shock like' feeling in the right side of his neck, causing his head to 'jerk' posteriorly and the right shoulder to 'jerk' upwards.

The Veteran's service treatment records (STRs) include a report of medical history in March 1969 indicating swollen or painful joints.  Clinical evaluations of the upper extremities on the March 1969 entrance examination were normal, as was a neurological evaluation.

The STRs disclose that in April 1969, the Veteran reported pain in his shoulders especially when he did pushups.  

January 1970 STRs indicate the Veteran complained of burning pain in the right scapular area, with 'shock-like' radiation to the neck.  This occurred after use of the right arm.  A past history of a MVA in 1962, with fracture of C3 and severe cervical sprain was reported.  An examination demonstrated no tenderness of the right arm or shoulder.  There was good range of motion, with no weakness of the biceps or triceps.  Reflexes were okay, except for bicep reflex.  The impression was cervical radiculitis of unknown etiology, probably post-traumatic.  The Veteran again complained of pain between the shoulder blades in January 1970.  There were no findings concerning the shoulder.

The STRs also show that in October 1970, in conjunction with the separation examination, the Veteran completed a report of medical history.  The Veteran indicated "yes" in response to the question of, "Have you had, or have you been advised to have any operations?"  The Veteran noted "[right] hand - metal in joint - Aug 1970."  The accompanying medical examination indicated normal upper extremities, and normal musculoskeletal system.  There is no reference in the examination to residuals of injury to the right knuckle.  The veteran did report a history of swollen or painful joints.

On examination, the upper extremities were evaluated as normal.  He also reported pain in the right shoulder.  An examination revealed tenderness in the right medial scapular area.  There was no weakness.  The impressions were that there was no evidence of radiculopathy and subscapular bursitis.

July 1970 STRs reveal the Veteran sought orthopedic treatment for a tender lesion of the right metalcarpophalangeal joint of the second (index) finger.  The examiner noted a bony nodule of the right metalcarpophalangeal joint, with tenderness.

The Veteran was examined by the VA in March 2007.  The examiner noted that he reviewed the claims folder, and the electronic records.  The Veteran complained of right shoulder pain whenever he turned his head.  He also reported weakness and stiffness, but denied swelling, heat or redness.  An examination of the right shoulder joint was not painful, unless the Veteran turned his head, at which time this would cause the shoulder to hurt.  There was no objective evidence of painful motion, effusion, instability, weakness, tenderness, redness, heat or guarding on movement.  An X-ray study of the right shoulder was normal.  The examiner concluded the joint examination of the right shoulder was normal.  

In October 2010, the Veteran underwent a VA examination in accordance with the November 2009 Board Remand.  The examiner stated there was only one note he could find about right shoulder pain.  The examiner went on to state that the medical records from the 1990's did not note a right shoulder condition.  

The Veteran has also provided lay evidence in support of his right shoulder claim.  In November 2007, the Veteran testified that in December 1969, while on leave from service, he was involved in a head-on MVA.  The Veteran and his wife both testified to the Veteran experiencing headaches and weakness.  

The Veteran has not provided any lay evidence regarding an injury to the right knuckle.

There is no medical or lay evidence of residuals of a right knuckle injury as a result of an in-service shrapnel wound.  July 1970 STRs revealed treatment for a lesion on the right index finger and the Veteran did indicate on the October 1970 report of medical history that there was metal in the joint of the right hand.  However, there is no other evidence in the STRs or post-service VA or private treatment records of treatment or diagnosis of the right knuckle.  The evidence does not show, nor has the Veteran described, residuals of a right knuckle injury sustained in service.  As such, the Board finds there are no presently diagnosed residuals of a right knuckle injury, and that service connection is not warranted on that issue.

Similarly, regarding the Veteran's claimed right shoulder disability, the Board acknowledges that the STRs disclose that the Veteran was found to have bursitis in the right shoulder in January 1971.  It is significant to point out, however, that there is no clinical evidence of treatment for any right shoulder complaints for many years after service.  Indeed, the only problem the Veteran reports is that his right shoulder hurts when he turns his head.  The fact remains, however, that following the March 2007 VA examination, the examiner concluded that the veteran did not have any right shoulder disability.  He observed that the veteran was not diagnosed with any chronic or recurrent right shoulder condition during service.  To the extent that the Veteran is attempting to obtain service connection for shoulder pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the Board finds there is no present diagnosed disability, and that service connection is not available for the right shoulder pain complaints.

In light of the foregoing, the Board finds that the record evidence does not demonstrate that the Veteran currently has residuals of a right knuckle injury as a result of an in-service shrapnel wound or a right shoulder disability.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of an injury to the right knuckle as a result of an in-service shrapnel wound is denied.

Entitlement to service connection for a right shoulder disability is denied.


REMAND

The Veteran asserts that service connection is warranted for residuals of a head
injury and a low back disability.  He claims that he was in a motor vehicle accident while on leave from service.  He maintains the accident resulted in injuries to his head and low back.

As an introductory matter, the Board notes that the Veteran's headache claim has previously been treated as entitlement to service connection for residuals of a head injury.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  The record reflects the Veteran has consistently complained of headaches.  Therefore, the Veteran's claim has been rephrased to include service connection for headaches, to include as due to a head injury.  The issue has thus been restated on the title page of this decision.  

Private treatment records dated February 1964, prior to the Veteran's entrance into service, show that the Veteran was involved in a MVA in January 1962, where he sustained a fracture of the right ramus of the right pubic bone, a cervical sprain with chip fracture of the spinous process of the third cervical vertebra, a lumbar sprain with contusion of the conus medullaris, a cerebral concussion, partial temporary paralysis of the bladder and rectum, and cystitis.  The Veteran complained that when he head was fully rotated to the right, there was a "shock like" feeling in the right side of his neck causing his head to "jerk" posteriorly and the right shoulder to "jerk" upwards.  He also stated that sitting on hard surfaces causes pain in the area of the right ischial spine, and he had constant, slight numbness of the outer side of his left thigh.

Selective service treatment records dated January 1965 note a head injury sustained in January 1962, which resulted in unconsciousness "on and off" for 2 days and hospitalization for 3.5 weeks.  The report indicated the Veteran had fainted 3 times in the last 2 months for seconds at a time.

At entrance to service in March 1969, the Veteran completed a report of medical history.  He endorsed swollen or painful joints, a history of head injury in 1962, a history of broken bones, and low back trouble.

March 1969 STRs show that the Veteran reported having low back pain since a 1961 MVA.

STRs dated January 1971 indicate the Veteran sought orthopedic treatment as a result of an automobile accident one year prior, complaining of pain and numbness in his right shoulder and back since that time.  The Veteran reported that during the accident 1 year prior, he hit his head and back but did not lose consciousness.  He complained of pain and spasm in the neck and back.  He reported pain in his back on the right side.

In his October 1970 report of medical history completed at the time of separation from service, the Veteran endorsed swollen or painful joints, specifically in his lower back as a result of an MVA, for which he was receiving treatment.  Specifically, the Veteran reported 3 chipped vertebrae.  The Veteran also noted a history of a head injury, which he attributed to an MVA in 1961.  The Veteran endorsed a history of broken bones, also as result of the 1961 MVA.

June 1992 private treatment records from U.M.C. indicate that a brain scan of the Veteran's head revealed a normal computed tomography of the brain with and without contrast enhancement.

In a March 2007 VA examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.

In November 2007, the Veteran testified that in December 1969, while on leave from service, he was involved in a head-on car accident.  He reported that he put his feet on the dashboard and "rotated up into the windshield with his head and shoulder," resulting in fractures along his whole back.  He stated that he had resulting severe back.  He reported that the injuries interfered with his ability to fly an aircraft, and he was subsequently discharged from the flight program.  The Veteran and his wife both testified that the Veteran experienced headaches and weakness.  The Veteran reported that his low back problems persistent since the time of the MVA accident to present time.

In October 2010, the Veteran underwent a VA examination in accordance with the November 2009 Board Remand.  The examiner went on to state that the medical records from the 1990's did not note any residuals of a head injury, nor was there a mention of a chronic low back disability.  The examiner performed a neurological examination and noted a history of intermittent headaches, numbness in the right head, and headache onset if the Veteran "turn[ed] his head into a position that his neck snaps."  The Veteran also reported losing his balance, but said he could catch himself.  The examiner noted that the Veteran could not walk tandem.  The examiner diagnosed a closed head injury preceding military service without residuals.  The examiner concluded there were no residuals of a head injury that occurred in 1962, prior to military service.  He further opined that there was no evidence of a chronic or recurrent low back disability.  

The examiner did not determine whether the Veteran's current complaints of headaches and numbness in the head were related to or aggravated by the MVA sustained in service, nor did he opine as to whether the Veteran's currently diagnosed degenerative joint disease of the lumbar spine is related to or aggravated by the reported MVA.  The examination is, thus, incomplete in its analysis and inadequate for adjudication purposes, and the prior remand instructions were not carried out.  The case must be remanded to provide the Veteran with a VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the October 2010 examination (if available), or another appropriate medical professional, for the purpose of providing an addendum to the opinion regarding the etiology of the Veteran's headaches and head numbness, and degenerative joint disease of the lumbar spine.  Specifically, the examiner is asked to determine the following:

(a)  Whether the Veteran's current symptoms of headaches and head numbness clearly and unmistakably existed prior to the Veteran's entrance into service.

(b)  If so, please state whether it is clear and unmistakable that the Veteran's current symptoms of headaches and head numbness were not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service, to include a reported MVA that occurred in December 1969, during service.

(c)  If the Veteran's headaches and head numbness are found to have not clearly and unmistakably existed prior to service and clearly and unmistakably not aggravated by service, the examiner is to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the symptoms are related to military service, to include a reported MVA that occurred in December 1969, during service.

(d)  Whether the Veteran's degenerative joint disease of the lumbar spine clearly and unmistakably existed prior to the Veteran's entrance into service.

(e)  If so, please state whether it is clear and unmistakable that the Veteran's degenerative joint disease of the lumbar spine was not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service, to include a reported MVA that occurred in December 1969, during service.

(f)  If the Veteran's degenerative joint disease of the lumbar spine is found to have not clearly and unmistakably existed prior to service and clearly and unmistakably not aggravated by service, the examiner is to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is related to military service, to include a reported MVA that occurred in December 1969, during service.

In making these determinations, the examiner is asked to discuss: (1) the January 1962 pre-service MVA, in which the Veteran sustained a cervical sprain with chip fracture of the spinous process of the third cervical vertebra and a lumbar sprain with contusion of the conus medullaris, (2) January 1971 STRs indicating treatment following a December 1969 MVA, wherein the Veteran complained of back pain specifically on the right side, (3) the Veteran's lay testimony that he hit his head against the windshield in the December 1969 MVA and that his low back problems persisted since his in-service MVA to the present time (November 2007 Hearing Testimony).

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

2.  Then, the AOJ should readjudicate the claims.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


